Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references cited in the IDS, submitted on 07/24/2020, have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozgonenel et al. (“Detection of Blackouts by Using K-Means Clustering in a Power System”, 11th IET International Conference on Developments in Power Systems Protection (DPSP 2012), 2012, pp. 1-6) in view of Xu et al. (US PGPub 2019/0149089).
Claims 1, 9 and 10,  Ozgonenel teaches an anomaly detection device comprising: 

at least one processor configured to execute the instructions (p. 1 Introduction; “algorithm”) to: 
cluster a plurality of power storage systems (Abstract; “power system states”; “k-means clustering techniques”) into a plurality of clusters; and
	generate a detection model for detecting an anomaly in the power storage system for each of the clusters (Figure 1, p.3, 2.3 “k-means clustering”); and 
detect an anomaly in the power storage system for each of the clusters by using the detection model associated with the cluster (p. 3-4; 2.4 Dendrographs in clustering analysis).
Ozgonenel is silent as to a specific device which performs the algorithm.  Xu teaches such a device (¶6 “device for detecting current and voltage faults of photovoltaic panel strings”)
This combination would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Xu and Ozgonenel both discuss the need to determine faults within a large scale photovoltaic or solar panel array.  Xu teaches a general procedure to determine faults within a particular cell or array and a device.  Ozgonenel teaches a clustering method to determine the system faults or anomalies which the fault device may use to determine abnormalities or faults.  One would be motivated to make this combination to determine the failing or anomalous panels. 
Claim 9 is the method step of claim 1 with identical scope; therefore, the same prior art rejection applies.


As to Claim 2, Ozgonenel teaches wherein the at least one processor is configured to execute the instructions to cluster the plurality of power storage systems into the plurality of clusters, based on information indicating a state of the power storage system (Abstract).

As to Claim 4,  Ozgonenel teaches wherein the information is information indicating a state of charge of the power storage system (Abstract, “detection of abnormal power system states that force systems into blackout”).

As to Claim 7, Ozgonenel wherein the plurality of clusters are clustered according to operations of the power storage systems [p. 2, 4) “datasets are divided into different clusters for normal (healthy), anomalous (faulty), and blackout classes using clustering algorithm].


Claims 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozgonenel et al. (“Detection of Blackouts by Using K-Means Clustering in a Power System”, 11th IET International Conference on Developments in Power Systems Protection (DPSP 2012), 2012, pp. 1-6) in view of Xu et al. (US PGPub 2019/0149089) and further in view of Pfenninger  (“Dealing with multiple decades of hourly wind and PV time series in energy models: A comparison of .

As to Claim 3, Ozgonenel teaches wherein the at least one processor is configured to execute the instructions to cluster the power storage systems into the plurality of clusters, based on a time-series fluctuation of the information (p.5-6).
	Ozgonenel and Xu are silent however with regards to “time-series fluctuation.”
	Examiner asserts that “time-series fluctuation” is inherent or at least known to the skilled artisan that the cluster methodology requires time series data.  Pfenninger teaches that clustering does incorporate time fluctuations (p. 6-7 and 4.1.1-4.1.2).
This combination would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Xu and Ozgonenel both discuss the need to determine faults within a large scale photovoltaic or solar panel array.  Xu teaches a general procedure to determine faults within a particular cell or array and a device.  Ozgonenel teaches a clustering method to determine the system faults or anomalies which the fault device may use to determine abnormalities or faults which include time series data.  The skilled artisan would also use data readily available to him to determine the time of fault.  One would be motivated to make this combination to determine the failing or anomalous panels. 

As to claim 5,  Ozgonenel and Xu are silent wherein the information is information distinguished between weekdays and holidays.
	Pfenninger teaches that clustering does incorporate time fluctuations which also includes weekdays and holidays (p. 2 teaches differentiation of weekdays and weekends, different times 
This combination would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Xu and Ozgonenel both discuss the need to determine faults within a large scale photovoltaic or solar panel array.  Xu teaches a general procedure to determine faults within a particular cell or array and a device.  Ozgonenel teaches a clustering method to determine the system faults or anomalies which the fault device may use to determine abnormalities or faults.  The skilled artisan would also use data readily available to him to determine the time of fault.  One would be motivated to make this combination to determine the failing or anomalous panels. 

As to claim 6,  Ozgonenel and Xu are silent wherein the information is values by acquiring moving averages of time-series data of the information.
Pfenninger teaches wherein the information is values by acquiring moving averages of time-series data of the information (p. 2 “maximum or minimum daily average” and normalized and weighted daily averages (Table 2); p. 5)	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ozgonenel et al. (“Detection of Blackouts by Using K-Means Clustering in a Power System”, 11th IET International Conference on Developments in Power Systems Protection (DPSP 2012), 2012, pp. 1-6) in view of Xu et al. (US PGPub 2019/0149089) in view of Ding (Pattern Recognition Studies of Complex Spectroscopic Data Sets, Oklahoma State University, Stillwater, 2009).

As to Claim 8,  Ozgonenel and Xu teach as to anomaly detection device according to claim 1, wherein the at least one processor is configured to execute the instructions to cluster the plurality of power storage systems into the plurality of clusters (Ozgonenel, Abstract)
Ozgonenel and Xu are silent as to “based on information indicating a manufacturer name or a model number of the power storage system.”
	Ding teaches based on information indicating a manufacturer name or a model number of the power storage system (p. 93-105).
This combination would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Xu and Ozgonenel both discuss the need to determine faults within a large scale photovoltaic or solar panel array.  Xu teaches a general procedure to determine faults within a particular cell or array and a device.  Ozgonenel teaches a clustering method to determine the system faults or anomalies which the fault device may use to determine abnormalities or faults.  Ding teaches that cluster analysis can be done with prefiltered manufacturers.  Though Ding specifically teaches determination of automobile paint, Ding discloses that the skilled artisan would know that cluster analysis can be applied in determining clusters based on manufacturers.   The skilled artisan would be able to quantify the data according to the manufactures because the skilled artisan would know a specific set of companies that develop and manufacture power storage systems.  One would be motivated to make this combination to determine the failing or anomalous panels and determine the most effective manufacturers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852